OPINION
O’CONNOR, Justice.
The question is whether a master must comply with Texas Family Code section 54.10(a), which requires a referee to inform juveniles that they are entitled to a hearing before the juvenile court judge. The answer is yes. We reverse and remand.
D.L.M., a juvenile and the appellant here, was tried before a master of the juvenile court, who made a finding that the appellant had engaged in delinquent conduct and recommended that the appellant be committed to the Texas Youth Commission. The juvenile court judge signed a judgment to that effect.
Facts
D.L.M. was charged with delivery of cocaine. At the beginning of the trial, the master informed D.L.M. that he had a right to a trial by jury, which D.L.M. waived. The master told D.L.M. that if he was tried to “the Court,” at the end of the trial the master could find that D.L.M. did not commit the crime with which he was charged and “you will be free to go.” The master also told D.L.M. that if he, the master, found D.L.M. committed the crime, there were several things “I can do with you,” including placement on probation with D.L.M.’s mother or in custody with the Juvenile Probation Department. The master did not tell D.L.M. that he was merely a master and he would make findings and a recommendation to the juvenile court judge.
The master heard the evidence at trial and recommended that D.L.M. be adjudicated delinquent. The juvenile court judge adjudicated D.L.M. delinquent and signed a judgment to that effect.
Analysis
D.L.M. contends the juvenile court judge erred by approving the' master’s recommendation to adjudicate him delinquent because *148D.L.M. did not waive his right to a hearing before the judge as required by Texas Family Code §54.10(a). D.L.M. contends he had a right, which he never waived, to have evidence at his adjudication hearing heard by a judge, rather than by a “master.” The State contends that section 54.10(a) does not apply because this case was not heard by “a referee appointed in accordance with Section 51.04(g)_” The State contends that the case was heard by a master, not a referee, and no law requires a master to inform the juvenile about the right to trial before the juvenile court judge and to obtain the juvenile’s waiver, as section 54.10(a) requires of referees.
In interpreting a statute, we presume the statute is constitutional and the Legislature intended a just and reasonable result. Tex. Gov’t Code §311.021 (1998); Travelers Indem. Co. v. Fuller, 892 S.W.2d 848, 850 (Tex.1995); Smith v. Davis, 426 S.W.2d 827, 831 (Tex.l968). The goal of statutory construction is to give effect to the Legislature’s intent. Monsanto Co. v. Cornerstones Mun. Util. Dist., 865 S.W.2d 937, 939 (Tex.1993). To determine the Legislature’s intent, we first focus on the plain language of the statute. Magnolia Petroleum Co. v. Walker, 125 Tex. 430, 83 S.W.2d 929, 934 (1935). In arriving at the intent and purpose of the law, it is proper to consider the history of the subject matter involved, the end to be attained, the mischief to be remedied, and the purpose to be accomplished. Id.
Where the application of the exact language of the statute would lead to an injustice, an absurd result, or contradictory propositions, the court must ascertain the true meaning. Id.; see also City of Sherman v. Public Util. Comm’n, 643 S.W.2d 681, 684 (Tex.1983). If the intentions of the Legislature cannot be discovered, it is the duty of the court to give the statute a reasonable construction consistent with general princi-pies of law. Magnolia Petroleum, 83 S.W.2d at 934.
Family Code section 54.10(a) authorizes a hearing by:
[A] referee appointed in accordance with Section 51.04(g) of this code provided:
(1) the parties have been informed by the referee that they are entitled to have the hearing before the juvenile court judge ...; or
(2) the child and the attorney for the child have ... waived the right to have the hearing before the juvenile court judge....
Tex. Fam.Code §54.10(a) (1998) (emphasis added). In the reporter’s record Molder was identified as a “master”; on the findings contained in the clerk’s record, Molder’s signature appeared over the line that identified him as “associate judge 1/master.”
In this state, the judicial power is vested in trial court judges as provided in the constitution and laws adopted by the Legislature. Tex. Const, art. V, §1. “Judicial power” is the power of a court to decide and pronounce judgment and carry it into effect between parties who bring the case before it for decision. Morrow v. Corbin, 122 Tex. 553, 62 S.W.2d 641, 644 (1933). Judicial power is divided among the various named courts by means of express grants of “jurisdiction.” Eichelberger v. Eichelberger, 582 S.W.2d 395, 398 (Tex.1979).
“Judicial power,” as envisioned by the Texas Constitution, embraces (1) the power to hear facts, (2) the power to decide the issues of fact made by the pleadings, (3) the power to decide the questions of law involved, (4) the power to render a judgment on the facts found in accordance with the law as determined by the court, (5) and the power to execute the judgment or sentence. Morrow, 62 S.W.2d at 645.
In Texas, all trials are conducted before judges. Tex. Const, art. V, §1. The Texas Constitution does not vest masters, referees, *149or associate judges with the authority to act as judges. See id. Only when a statute permits a litigant to waive his or her constitutional right to trial before a judge, may a person who is not a judge adjudicate the merits of the case. Thus, under the Texas Constitution, a master cannot conduct a trial of a juvenile unless the juvenile waives his or her right to trial before a judge.
Juvenile law masters in Harris County are governed by Texas Government Code §54.681, et seq. Juvenile court masters and juvenile court referees are remarkably similar. Both masters and referees have the authority to:
Conduct hearings under Title 3 of the Family Code. Tex. Fam.Code §51.04(g) (1998); Tex. Gov’t Code §54.688 (1998). Report then findings to a juvenile court judge who may adopt, modify, correct, or reverse their reports. Tex. FaM.Code §54.10(b) (1998); Tex. Gov’t Code §54.696-.697 (1998).
The only significant difference between a master and a referee applicable to this case is that a referee is required to secure a waiver of the right to trial before the juvenile court judge, and a master is not explicitly required to do so. Tex. Fam.Code §54.10(a) (1998). We cannot think of any reason why the Legislature would not require a master to secure the same waiver, just as referees are required to do.
It is easy to understand why the Legislature did not include this requirement in the Government Code. Texas Government Code §54.700 permits a master to serve as a referee “as provided by Sections 51.04(g) and 54.10, Family Code.” Tex. Gov’t Code §54.700(a) (1998). Because the Government Code gives a master the same powers as a referee, the inclusion of a master in section 54.700(a) would be redundant unless the legislature intended a different result.
From our reading of section 54.700, the Legislature intended a master to be subject to the requirements of sections 54.10 and 51.04(g) of the Family Code when conducting a hearing under Title 3 of the Family Code. To interpret this section in any other way would be to adopt an absurd interpretation of the statute, one that would require a referee to secure a section 54.10(a) waiver from a juvenile, yet permit a master to proceed without it. See Magnolia Petroleum, 83 S.W.2d at 934; see also Sanchez v. Schindler, 651 S.W.2d 249, 252 (Tex.1983) (the laws should be interpreted to avoid inequity).
We hold that the Texas Constitution requires a master to secure a waiver before the master can act as a judge in a juvenile case. Thus, a master’s authority to hear juvenile cases is conditioned on compliance with the Texas Family Code section 54.10(a). See In re E.B.S., 756 S.W.2d 852, 855 (Tex.App.—Austin 1988, no writ) (holding a referee must comply with §54.10(a)). Because the master did not comply with section 54.10(a), the master did not have the authority to hear the merits of D.L.M.’s case. Thus, the master’s recommendations were invalid. Id. (referee’s recommendations invalid without §54.10(a) warnings).
We sustain the appellant’s sole point of error.
We reverse the judgment of the trial court and remand this case for further proceedings consistent with the opinion of this court.
COHEN, J., concurring.

. Although the master signed the finding and recommendations as an "associate judge/master,” he was not acting as an associate judge in this proceeding. Family Code §201.005, allows referrals to associate judges only for cases under Family Code Titles 1, 4, and 5. It does not authorize referrals to associate judges under Family Code Title 3, the Juvenile Justice Code, which governs this case. Tex. Fam.Code §201.005(a) (1998).